Citation Nr: 1826746	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-32 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the left great toe.

4.  Entitlement to a compensable evaluation for an ingrown toenail of the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to a compensable rating for an ingrown toenail are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not perfect an appeal within the applicable time period.

2.  The evidence received since the June 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the underlying claim for service connection for bilateral hearing loss.

3.  The Veteran has not been shown to have arthritis of the left great toe that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.

CONCLUSIONS OF LAW

1.  The June 2007 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2.  The evidence received since the June 2007 rating decision is new and material as to the claim for service connection for bilateral hearing loss, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Arthritis of the left great toe was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his October 2014 Notice of Disagreement, the Veteran indicated that he was not examined for his toe injury during service.  As will be discussed in further detail below, service treatment records note that an x-ray was taken at the time the Veteran reported his injury in service.  He was also provided with a VA examination for his feet in January 2013.  The January 2013 examination was adequate, as the examination report showed that the examiner considered the Veteran's relevant medical and military history, reviewed relevant clinical records, and provided a reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  Accordingly, an additional examination is unnecessary.

Neither the Veteran nor his representative has raised any issues with the other aspects of the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Left Toe

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for arthritis of the left great toe.

In a June 2012 statement in support of his claim, the Veteran reported that he injured his toe in service when he was unhooking a water tank from a truck and the kickstand dropped and landed on his toes.  He reported that he sought treatment in service and that a medic removed his toenail.  He has stated that his toe has not recovered since that time and has asserted that arthritis has developed as a result of the injury.

The Veteran's service treatment records do show that he sought treatment for a "mashed toe" in October 1968.  The treatment provider noted that, although the Veteran had an injured toe, x-rays were negative.  The treatment pain consisted of relieving pressure, soaking his foot, and advising him to wear different shoes for the next few days.  In October 1969, the Veteran sought treatment for an ingrown nail on the left foot.  There is no other record of any left foot toe injuries in service.

In February 2011, private medical records from Dr. A.R. (initials used to protect privacy) indicated that the Veteran had significant limitation of motion on his first metatarsophalangeal joint with pain.  Boney block with palpitation was noted along the dorsal medial aspect of the first metatarsal head.  Dr. A.R. noted that the Veteran was not interested in surgery and that it may not even be successful.

During a January 2013 VA examination, the examiner found that the Veteran had hallux rigidus with mild or moderate symptoms affecting the left side.  The examiner noted that imaging studies had been done which showed degenerative or traumatic arthritis of both feet, but that arthritis was not documented in multiple joints of the same foot.

The examiner noted that the Veteran had two conditions involving the left great toe, which are an left ingrown toenail and degenerative joint disease of the metatarsophalangeal joint.  While the ingrown toenail was found to be directly related to in-service toe trauma, degenerative joint disease was less likely than not related to service.  The examiner explained that there was no documented injury to the metatarsophalangeal joint, and x-rays taken at the time of the in-service injury were normal.

In a June 2013 rating decision, the Veteran was granted service connection for an ingrown toenail of the left foot.  He was assigned a noncompensable evaluation under Diagnostic Code 7820 for infections of the skin.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for arthritis of the left great toe.  

In regards to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  There is affirmative evidence that the Veteran did not have arthritis during service, as the Veteran's lower extremities were reported to be normal on clinical examination during his January 1970 separation examination.  Arthritis must also be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, there is no objective evidence showing that the Veteran had arthritis within the first year after his separation from service.  Rather, October 1968 service treatment records specifically noted that x-rays taken were negative after the Veteran sustained his in-service injury.  Thus, the Veteran is not entitled to service connection for left toe arthritis on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.  Therefore, chronicity is not established in service or within a year of separation.

Moreover, following the Veteran's military service, the evidence of record does not establish continuity of symptomatology.  38 C.F.R. § 3.303(b).  To the extent that the Veteran has asserted that there has been a continuity of symptomatology since service, the Board finds such assertions are not reliable or credible.  As noted above, the January 1970 examination found his feet to be normal, and he did not report any symptoms with regard to his toe at the time of separation.  Thus, there was affirmative evidence showing that he did not have a left toe disability when he was separating from service.  Moreover, there is no record of any left toe complaints or treatment sought for a left toe injury following service until the Veteran filed his initial claim for compensation in 2006, and there was no indication that he had degenerative joint disease until he sought treatment in February 2011 from Dr. A.R.  See e.g. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition to the lack of evidence showing that arthritis of the left toe manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's current left toe arthritis to service.  The Veteran does have a current diagnosis, and there is evidence that he had a toe injury in service; however, the evidence does not establish a nexus between any in-service injury or symptomatology and his current toe disability.  Rather, the weight of the evidence is against a finding that the Veteran's left toe arthritis is related to his military service.  In this regard, the January 2013 VA examination is the most probative evidence on the issue of nexus because the opinion is based on an accurate review of the Veteran's medical history and is supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no medical opinion otherwise relating the Veteran's current left toe disability to his military service.

The Board does acknowledge the Veteran's own statements that his current left toe degenerative joint disease is related to the injuries that he sustained in service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific question of the etiology of this disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person, particularly in light of the delayed onset of the disorder.  See Jandreau, 492 F.3d at 1377.  

Moreover, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, provided a medical opinion with supporting rationale, and relied on his own medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for arthritis of the left toe.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for arthritis of the left toe is not warranted.


New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. 
§ 7105; 38 C.F.R. § 20.1103.  In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (a) (2017); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In June 2007, the RO initially denied the claim for service connection for bilateral hearing loss.  Although the RO conceded acoustic trauma in service, the RO found that bilateral hearing loss neither occurred in nor was caused by service, and there was no evidence that his condition was the result of military service.  The RO relied upon a VA examination which found no nexus between service and the Veteran's current bilateral hearing loss.

The Veteran was notified of the June 2007 rating decision and of his appellate rights in a letter sent to him the same month.  The Veteran expressed disagreement with that decision, but he did not perfect an appeal within the applicable time period. Therefore, the June 2007 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also January 2011 VA Letter (VA responded to Veteran's December 2010 inquiry about pending appeal by informing him that his appeal was closed because he did submit a VA Form 9). 

In January 2013, the Veteran underwent a separate VA examination for hearing loss and tinnitus.  The examiner found that there were no clinically significant shifts noted during service and that the Veteran's current hearing loss was consistent with age-related effects.  The examiner did note that the Veteran had preexisting hearing loss prior to service in the left ear, which had been aggravated beyond normal progression during service.  A review of service treatment records shows that the Veteran did experience threshold shifts in his hearing from entrance to separation.   

The January 2013 VA examination finding that the Veteran's left ear hearing loss was aggravated beyond normal progression during service is new because it was not noted on the May 2007 VA examination.  It is also material to the clam for service connection because it suggests that the Veteran sustained acoustic trauma that worsened his hearing, even though such worsening was not observed in the threshold shifts noted at entrance and separation.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Therefore, the Board finds that the evidence submitted since the final June 2007 rating decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

Entitlement to service connection for arthritis of the left great toe is denied.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.


REMAND

Hearing Loss and Tinnitus 

A VA medical opinion was obtained in January 2013 which found that the Veteran's preexisting left ear hearing loss had been aggravated beyond normal progression due to in-service acoustic trauma.  Despite noting this finding, the examiner also found that there were no clinically significant threshold shifts observed during service and that the Veteran's current hearing loss was consistent with age-related effects and occupational noise exposure.  Such findings appear internally inconsistent.  Moreover, the Board notes that the presumption of soundness applies in this case. See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (holding that hearing loss that does not meet the requirements of 3.385 is not a "defect" because it is not considered a disability for VA purposes).  Therefore, an additional medical opinion is needed.

In the January 2013 VA examination, the examiner also found that the Veteran's tinnitus was less likely than not caused by or the result of noise exposure.  The examiner found that, because the Veteran had preexisting mild hearing loss at 6000 Hertz in the left hear, tinnitus was at least as likely as not a symptom associated with preexisting hearing loss.  The examiner also noted that the Veteran could not specify the onset of his tinnitus.

In his July 2013 notice of disagreement, the Veteran reported that his tinnitus had its onset during service.  He indicated that he was not aware that the ringing he experienced in his ears would persist.  Given that the Veteran has specified the onset of his tinnitus and tinnitus may be associated with his hearing loss, an additional medical opinion is needed.


Ingrown Toenail

In a June 2013 rating decision, the RO granted service connection for an ingrown toenail and assigned a noncompensable evaluation under Diagnostic Code 7820 for infections of the skin.  There is no diagnostic code specifically applicable to ingrown toenails.   When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Diagnostic Code 7820 provides that infections of the skin not listed elsewhere (including bacterial, fungal, viral treponemal, and parasitic diseases): should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806) depending on the prominent disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.  

The Veteran was afforded a VA examination in January 2013 VA in connection with his claim; however, the examiner did not provide the findings necessary to evaluate the disability under these diagnostic codes.  Therefore, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected ingrown toenail.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss, tinnitus, and ingrown toenails.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the January 2013 VA examiner or, if that individual is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service

The examiner should further note that the presumption of soundness applies in this case.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure therein.

In rendering this opinion, the examiner should comment upon the significance, if any, of any threshold shifts in the Veteran's entrance and separation audiograms. 

The examiner should further discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

The examiner should also opine as to whether it is at least as likely as not that any tinnitus is caused by or permanently aggravated by the Veteran's bilateral hearing loss.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected ingrown toenail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria. In particular, the examiner should provide a description of the Veteran's ingrown toenail and any resulting scars, including the size and location.  He or she should also indicate whether they are unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the ingrown toenail or resulting scars cause any functional loss.

In addition, the examiner should state the percent of the entire body affected and the percent of the exposed areas affected.  He or she should also identify any medications used to treat the condition and indicate whether the Veteran requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12-month period.  Any medications used to treat the disability should be identified as topical, corticosteroid, or immunosuppressive.

The examiner should further discuss whether any topical medications are systemic therapies, such that they affected the body as a whole.  

The examiner should also identify and describe any other symptoms or manifestation of the Veteran's service-connected ingrown toenail

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


